DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on1/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of undue length – the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  	Claims 1 - 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. US PGPub. 2018/0226016. 	Regarding claim 1, Suzuki teaches a display device (fig. 3) [0089] comprising light emitting units (ELP, fig. 3) [0095] each formed by stacking a first electrode (51, fig. 3) [0092], an organic layer (71, fig. 3) [0095], and a second electrode (72, fig. 3) [0095], the light emitting units (ELP) being formed and arranged in a two-dimensional matrix [0092] on a substrate (10, fig. 3) [0091], wherein  	the first electrode (51) is provided for each light emitting unit (ELP),  	partition walls (60, fig. 3) [0096] are formed between adjacent ones of the first electrodes (51), the organic layer (71) and the second electrode (72) are stacked on an entire surface (continuously across, fig. 3) including a part over the first electrodes (51) and a part over the partition walls (60),  	a filling layer (80, fig. 3) [0095] filling recesses between the partition walls (60) is formed on the second electrode (72),  	Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. US PGPub. 2015/0188091. 	Regarding claim 1, Kudo teaches a display device (fig. 4) comprising light emitting units (24, fig. 4) [0084] each formed by stacking a first electrode (21, fig. 4) [0084], an organic layer (23, fig. 4) [0084], and a second electrode (22, fig. 4) [0084], the light emitting units (24) being formed and arranged in a two-dimensional matrix (see Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. US PGPub. 2018/0190740. 	Regarding claim 1, Bang teaches a display device (fig. 1-4) [0040] comprising light emitting units (261-263, fig. 4) [0066] each formed by stacking a first electrode (261, fig. 4) [0066], an organic layer (262, fig. 4) [0066], and a second electrode (263, fig. 4) [0066], the light emitting units (261-263) being formed and arranged in a two-dimensional matrix (see fig. 3) on a substrate (111, fig. 4) [0041], wherein 	the first electrode (261) is provided for each light emitting unit (261-263),  	partition walls (270, fig. 4) [0063] are formed between adjacent ones of the first electrodes (261), the organic layer (262) and the second electrode (263) are stacked on an entire surface (at least of the 262c portion of 262 is continuous, fig. 4) including a part over the first electrodes (261) and a part over the partition walls (270),  	a filling layer (280, fig. 4) [0087] filling recesses between the partition walls (270) is formed on the second electrode (263),  	the partition walls (270) include stacks (271-274) each including at least two layers (271-274) including a lower layer portion (271, fig. 4) [0063] on a light emitting unit side (261-263) and an upper layer portion (272-274, fig. 4) [0063] located above the lower layer portion (271), and  	at least part of light entering from the light emitting units (261-263) is totally reflected (see L, fig. 4) on surfaces of the upper layer portions (272-274) of the partition walls (270) (Bang et al., fig. 4).  	Regarding claim 12, Bang teaches the display device according to claim 1, wherein the upper layer portions (272+274+273, fig. 4) of the partition walls (270) each include a first upper layer portion (272, fig. 4) on a lower layer portion (271) side (i.e. .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892